DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Since the related application under the title has been abandoned, therefore the related application 15/914443 should be updated to—“15/914443, now abandoned”--.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“for a rotary electric machine” (preamble) should be updated to: --“of a rotary electric machine”--.
It is unclear as to exactly what being referring to as “ a jig that bends”  (claim 1, line 3) it is suggested rewritten line 3-4 as follows:
-- a jig configured to bend conductor segments projecting from stator-core axial end surfaces of slots from a stator core circumferential direction,”--. 
“ a first jig that bends” (claim 1, line 5) is confusing and  should be changed to:--” a first jig configured to bend”--.
“the same phase” (claim 1, line 6) appears to be lack proper antecedent basis.
“and a second jig that bends the other conductor segment” (claim 1, line 7) should be changed to:--” and a second jig configured to bend other conductor segment of the conductor segments”--. 
“the second fig bending the other conductor segment such that a tip end of the other conductor segment approaches a tip end of the one conductor segment at a time when the first jig bends the one conductor segment” (claim1, line 8-10) should be changed to:
--“wherein, while the second fig bending the other conductor segment of the conductor segments a tip end of the other conductor segment approaches a tip end of the one conductor segment simultaneously the first jig bending the one conductor segment”--
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present in the claims.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection between each of the structural elements which made up an apparatus, in this case only structure limitations is/are the two jigs but lacking of the other elements which form the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP20040320700).
Nakamura discloses the claimed manufacturing apparatus for a stator for a rotary electric machine, the manufacturing apparatus comprising:
a jig (see marked up below)  that bends, in a stator-core circumferential direction, conductor segments projecting from stator-core axial end surfaces of slots of a stator core (see also Figs. 22-26),

    PNG
    media_image1.png
    355
    622
    media_image1.png
    Greyscale



the jig including a first jig that bends one conductor segment out of the conductor segments in the same phase and adjacent to each other in the stator-core circumferential direction, and a second jig that bends the other conductor segment (see regenerated Fig. 22 Of the Nakamura as details above);
the second fig bending the other conductor segment such that a tip end of the other conductor segment approaches a tip end of the one conductor segment at a time when the first jig bends the one conductor segment. Therefore, the claimed apparatus is considered to be met by the above reference since only two jigs being claimed in the above other appears to be functional intended use which do not further limit the claimed apparatus because lacking of the structure limitations in the claim.
Claim(s) 1-2 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (8555694).
Saito et al discloses the claimed manufacturing apparatus for a stator for a rotary electric machine, the manufacturing apparatus comprising:
a jig 1 that bends, in a stator-core circumferential direction, conductor segments projecting from stator-core axial end surfaces of slots of a stator core (see also Figs. 15A-15B),


    PNG
    media_image2.png
    516
    474
    media_image2.png
    Greyscale




the jig including a first jig 3 that bends one conductor segment out of the conductor segments in the same phase and adjacent to each other in the stator-core circumferential direction, and a second jig  4 that bends the other conductor segment (see regenerated Fig. 15A-15B);
the second fig bending the other conductor segment such that a tip end of the other conductor segment approaches a tip end of the one conductor segment at a time when the first jig bends the one conductor segment.  Since only two jigs being claimed and is met by the Saito relied above, the rest of the limitations appears to be functional intended use which do not seem to further limit the claimed apparatus because lacking of the structure limitations thereto.
	Limitations of claim 2 is also met by the above where each of jigs 3, 4 independently movable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt